      Case 2:17-cr-00237-TS Document 51 Filed 09/17/20 PageID.312 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT’S
                           Plaintiff,                  MOTION FOR RECONSIDERATION OF
                                                       THE COURT’S COMPASSIONATE
 v.                                                    RELEASE ORDER

 PABLO MONROE ANTILLON,

                           Defendant.                  Case No. 2:17-CR-237 TS

                                                       District Judge Ted Stewart


         This matter is before the Court on Defendant’s Motion for Reconsideration of the Court’s

Compassionate Release Order. “Grounds warranting a motion to reconsider include (1) an

intervening change in the controlling law, (2) new evidence previously unavailable, and (3) the

need to correct clear error or prevent manifest injustice.” 1

         Defendant’s Motion does not identify any change in controlling law or the need to correct

clear error or prevent manifest injustice. Defendant speculates that he may not have fully

recovered from his COVID-19 infection and/or that he is at risk of becoming re-infected.

However, Defendant provides no evidence that his condition or the conditions at his place of

confinement have changed. Therefore, the Court finds that Defendant has failed to state a valid

reason for reconsideration.




         1
             Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).


                                                   1
  Case 2:17-cr-00237-TS Document 51 Filed 09/17/20 PageID.313 Page 2 of 2




      It is therefore

      ORDERED that Defendant’s Motion for Reconsideration of the Court’s Compassionate

Release Order (Docket No. 50) is DENIED.

      DATED this 17th day of September, 2020.

                                           BY THE COURT:



                                           Ted Stewart
                                           United States District Judge




                                              2
